Filed 1/13/21 P. v. Enciso CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074103

 v.                                                                      (Super.Ct.No. INF067181)

 ISAIAS ENCISO,                                                          OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Burke Strunsky, Judge.

Reversed with directions.

         Rex Adam Williams, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Melissa Mandel and Adrian R.

Contreras, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
                                     INTRODUCTION

       Defendant and appellant Isaias Enciso appeals from a postjudgment order denying

his motion under Penal Code1 section 1473.7 to vacate his 2009 conviction for felony

embezzlement. (§ 503.) A trial court summarily denied the motion, finding that

defendant was automatically disqualified from relief because he was still in custody. On

appeal, defendant argues the court erred by summarily denying his motion and asks that

we reverse and remand with instructions that the trial court appoint counsel to represent

him, hold a hearing, and consider the motion on the merits. The People agree that a

remand for a hearing on the merits is required but contend that the court must find

defendant alleged a prima facie case for relief before appointing counsel. We reverse the

trial court’s order and remand the matter with directions to appoint counsel and hear the

motion on the merits.

                             PROCEDURAL BACKGROUND

       On October 14, 2009, defendant pled guilty to felony embezzlement (§ 503)

pursuant to a plea agreement. In exchange, he was placed on formal probation for three

years under specified conditions.

       On or about August 12, 2019, defendant filed an in propria persona motion to

vacate his conviction, asserting that his attorney failed to advise him that he would be

deported as a consequence of his plea and that, although the court attempted to read the

immigration consequences to him, it failed to provide an interpreter, even though there



       1   All further statutory references will be to the Penal Code unless otherwise noted.
                                              2
was an obvious language barrier. He contended that he would have never pled guilty had

he known the possibility of being deported and asserted that he was currently in removal

proceedings. He stated that he was detained at the United States Immigration and

Customs Enforcement (ICE) facility in Adelanto, California, and attached a letter

addressed to him there as proof of custody. Defendant requested the court to make its

ruling on the motion in his absence since he was detained. He also stated he was unable

to afford an attorney.

       On September 11, 2019, the trial court held a hearing on defendant’s motion. A

prosecutor appeared on behalf of the People, and defendant was not present. The court

stated that, according to the court clerk, it appeared defendant was detained in CDCR

(California Department of Corrections and Rehabilitation) custody. The court then

stated: “[The] first line of 1473.7(a) is: A person who is no longer in criminal custody

may file such a motion. From the looks of it, he’s still in custody, which automatically

disqualifies him from such relief.” It then denied the motion without prejudice, stating:

“The only reason I’m denying . . . without prejudice is because the defendant is not

present. Again, he hasn’t made any arrangements to be present or had anybody appear,

but he has filed paperwork.”

                                      DISCUSSION

                          The Court’s Order Must Be Reversed

       Defendant argues the trial court erred in summarily denying his motion to vacate

his conviction because its finding that he was in custody was unsupported by the record.

Rather, the record showed he was and is in the custody of ICE. He contends the court

                                             3
should have appointed counsel to represent him in his absence, and it should have

conducted a hearing on the merits pursuant to section 1473.7. The People concede that

the record does not support the court’s finding that defendant was in criminal custody and

agree that the matter must be remanded to the trial court. However, the People contend

he does not have an automatic right to appointed counsel. Rather, the People contend

that we should remand with directions for the trial court to consider whether he has set

forth adequate factual allegations to state a prima facie case for relief under section

1473.7, appoint counsel if appropriate, and address the motion on the merits. We

conclude that defendant has pleaded sufficient facts for appointment of counsel and

remand the matter for a hearing on the merits with appointed counsel.

       Section 1473.7, subdivision (a)(1), provides that a person who is “no longer in

criminal custody may file a motion to vacate a conviction or sentence” if “[t]he

conviction or sentence is legally invalid due to prejudicial error damaging the moving

party’s ability to meaningfully understand, defend against, or knowingly accept the actual

or potential adverse immigration consequences of a plea of guilty or nolo

contendere. . . .” Section 1473.7, subdivision (d), states: “All motions shall be entitled to

a hearing. Upon the request of the moving party, the court may hold the hearing without

the personal presence of the moving party provided that it finds good cause as to why the

moving party cannot be present. . . .”

       The People concede that defendant was not, and is not, in criminal custody. They

filed a motion for judicial notice requesting this court to take judicial notice of the results

of two inmate locator searches of CDCR’s official Web site, which show that defendant

                                               4
is not in that agency’s custody. The People also requested this court to take judicial

notice of the results of a search of the official ICE Web site, showing that defendant is in

the custody of ICE at the Adelanto Detention Facility. We reserved ruling on the motion

and now take judicial notice of the matters requested. (Evid. Code, § 452, subd. (h)

[courts can take judicial notice of “[f]acts and propositions that are not reasonably subject

to dispute and are capable of immediate and accurate determination by resort to sources

of reasonably indisputable accuracy”]; see People v. Seumanu (2015) 61 Cal.4th 1293,

1372-1373 [court took judicial notice of facts from Web site maintained by CDCR].)

Thus, it is undisputed that defendant is in ICE custody at the Adelanto Detention Facility.

Accordingly, as the parties agree, we conclude that the trial court improperly denied his

motion to vacate based on its erroneous finding that he was in criminal custody.

       Defendant claims that, under these circumstances, the court was required to

appoint counsel to represent him in his absence, and it should have conducted a hearing

on the merits pursuant to section 1473.7. He contends that we should now remand the

matter with directions for the court to appoint counsel and conduct a hearing on the

merits. He relies upon People v. Fryhaat (2019) 35 Cal.App.5th 969 (Fryhaat) in support

of his claim. In Fryhaat, the defendant filed a section 1473.7 motion in propria persona,

alleging that his guilty plea was not knowingly and intelligently made and that both his

attorney and the trial court failed to properly advise him of the immigration consequences

of his plea. The trial court appointed the public defender who had previously represented

him at the time of the plea, but the defense attorney was unable to contact the defendant

and declared a conflict. (Fryhaat, at p. 974.) The trial court summarily denied the

                                             5
motion, noting that the defendant was not present at the hearing, and there was no

evidence to support the motion. (Ibid.)

       This court reversed the denial order. We noted the defendant’s public defender

had declared a conflict at the hearing without any communication with the defendant, that

the defendant had been notified of the hearing, and the trial court denied the motion based

on a lack of admissible evidence or the defendant’s presence. We found that “[t]his

procedure by the trial court did not constitute a hearing contemplated by section 1473.7,

as defendant did not have an opportunity to be heard and his counsel had not adequately

represented defendant in his absence.” (Fryhaat, supra, 35 Cal.App.5th at p. 977.)

       The defendant in Fryhaat contended that on remand, he had a right to the

assistance of appointed counsel if he waived his personal presence at the hearing and the

superior court found good cause for his absence. (Fryhaat, supra, 35 Cal.App.5th at

p. 978.) However, we observed that “neither the federal nor the state Constitution

mandates an unconditional right to counsel to pursue a collateral attack on a judgment of

conviction.” (Id. at p. 980.) We construed section 1473.7 “to provide the right to

appointed counsel where an indigent moving party has set forth factual allegations

stating a prima facie case for entitlement to relief under the statute.” (Fryhaat, at p. 981,

italics added.) Thus, we reversed the order denying the defendant’s motion to vacate and

remanded “for the superior court to consider whether defendant has set forth adequate

factual allegations stating a prima facie case for entitlement to relief under section

1473.7, to appoint counsel if appropriate, and to address the section 1473.7 motion on its

merits.” (Id. at p. 984.) In other words, we set forth the requirement that, in order to

                                              6
trigger the appointment of counsel, the defendant had to make a prima facie case for

relief under section 1473.7. (Fryhaat, at pp. 983-984.)

       Defendant here has pleaded a prima facie case for entitlement for relief under the

statute. In his motion, he asserted that his attorney failed to advise him that he would be

deported as a consequence of his plea and that the court failed to provide an interpreter,

even though there was an obvious language barrier. He further contended that he would

have never pled guilty had he known the possibility of being deported, and he asserted

that he was currently in removal proceedings. We conclude that these factual allegations

are adequate to trigger the appointment of counsel.

                                      DISPOSITION

       The order denying defendant’s section 1473.7 motion to vacate his conviction is

reversed, and the matter is remanded with directions to appoint counsel and to consider

the motion on its merits.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                FIELDS
                                                                                              J.
We concur:

CODRINGTON
          Acting P. J.

SLOUGH
                            J.




                                             7